Title: From Thomas Jefferson to John Holmes Freeman, 14 November 1805
From: Jefferson, Thomas
To: Freeman, John Holmes


                  
                     Sir 
                     
                     Washington Nov. 14. 05
                  
                  According to your letter of Oct. 19. I have paid to mr Key’s order 150. D. and I now remit you for Carver 20.D.83c for negro Daniel 18.D. to these I have added for mr James Walker 100. D. John Perry 18.D.   mr Faris 25.D. and for yourself on account 18.D17c making 200. D. in the whole, which paiments be pleased to make accordingly.   I have ordered from Philadelphia 2. tons of nail rod which  and 2 tons more to be shipped the 1st. of next month, which I expect will last 6. months. and I have desired mr Jefferson not to send what you had written for, if not already gone, because the price there is so high that I could not sell the nails at our present prices, & it would not do to raise them. nurses for the women cannot be had. I have desired two to be sent from Bedford at Christmas. one of these was for Ursula, & the other for one of the women at the house. I do not recollect which, but I believe it was in lieu of the nurse which mr Craven will then take from thence. mr Craven tells me that a tenant of mine on the lands beyond Colle has 60. barrels of corn to sell @ 2. D. I think you had better buy it; for the mill getting to work later than had been expected, we shall want it. I understand this tenant has tended the same ground in corn both the years he has lived on it. he must therefore go off unless he will put the whole of it into wheat now, or oats in the spring. if he does not, we must put it in oats in the spring, and see to the preservation of the fences &d houses in the mean time. mr Walker, mr Dinsmore, mr Perry all inform me their works are obstructed for want of hauling. I hope therefore you will push that part of the work. whenever the mill works shall be done the road & garden, & the engaging negroes for another year are pressing articles. I shall be glad to hear from you how every thing goes on from time to time, say once a fortnight. I hope this will find your health established. Accept my best wishes
                  
                     Th: Jefferson 
                     
                  
                  
                     
                        [In the margin:] 
                     
                     Be so good as to send the inclosed letter to mr Magruder by a special messenger
                  
               